DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed on 11/23/2021 with respect to claim 1, 10, and 18 on pages 12-14 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 16:  there is no support for “specify the time periods during the second iteration to include powering of at least a third interface of the one or more interfaces included on the portion of the higher-order devices, each third interface being included on each of the higher-order devices to process the hybrid signal within the third frequency range”.  In a review of the disclosure, the description interfaces other than interfaces for control data may be powered off/disabled and interfaces supporting control data may need to remain on at all times or readily available during intervals when control data is active is found in para. 26; MAP being transmitted within control data is found in para. 29; “control portion” is constantly available and required or desired by each end station at all times is found in para. 14-17; control data being transmitted is found in para. 24-25; and processing of user data in addition to control data is found in para. 28.  Accordingly, the above subject matter is not considered to describe in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 25:  there is no support for “listening information to instruct the first and second stations to listen to the first and second portions and to concurrently listen to the control portion” in lines 4-5.  In a review of the disclosure, the description interfaces other than interfaces for control data may be powered off/disabled and interfaces supporting control data may need to remain on at all times or readily available during intervals when control data is active is found in para. 26; MAP being transmitted within control data is found in para. 29; “control portion” is constantly available and required or desired by each end station at all times is found in para. 14-17; control data being transmitted is found in para. 24-25; and processing of user data in addition to control data is found in para. 28.  Accordingly, the above subject matter is not considered to describe in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26:  there is no support for “including instructions to instruct the third station to concurrently listen to the control portion to receive the synchronization information needed to maintain synchronicity” in lines 4-6. In a review of the disclosure, the description interfaces other than interfaces for control data may be powered off/disabled and interfaces supporting control data may need to remain on at all times or readily available during intervals when control data is active is found in para. 26; MAP being transmitted within control data is found in para. 29; “control portion” is constantly available and required or desired by each end station at all times is found in para. 14-17; control data being transmitted is found in para. 24-25; and processing of user data in addition to control data is found in para. 28.  Accordingly, the above subject matter is not considered to describe in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 18, 20, 23, 25-27, and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind et al. (US 2004/0244043 A1) hereinafter Lind in view of Lee et al. (US 2009/0052387 A1) hereinafter Lee.
	Regarding claim 1, Lind teaches a method of facilitating delivery of a hybrid signal (downstream (DS) MAC/PHY/RF 10 modulating and multiplexing to carrier signal; and para. 67 and Figs. 1-2, downstream at multiple channels at multiple frequencies; para. 133 and Fig. 7, control and data transmission; Fig. 4 and para. 96-98 indicating hybrid signal) from an aggregating unit (cable modem termination system (CMTS) 26; para. 72 and Figs. 2 and 7) to a plurality of end stations (cable modems (CMs) 32, 34, 36; para. 72 and Figs. 2 and 7), modulating the hybrid signal across a plurality of carriers for transmission over a point-to-multipoint network from the aggregating unit to each of the end stations (DS MAC/PHY/RF of CMTS modulating and multiplexing to carrier signal; and para. 67 and Figs. 1-2, applicable to point-to-multipoint system; para. 54, CMTS transmits to CMs at multiple channels; para. 18 and Fig. 7, channels at different frequencies; para. 133 and Fig. 7), the hybrid signal concurrently including a control portion for control data (Fig. 3 showing destination address (DA), source address (SA), type/length (T/L) field; Fig. 3 and para. 94) and a user portion for user data (CMs request downstream data; para. 48, Fig. 3 showing packet data unit (PDU) / data portion; Fig. 3 and para. 94), the control data being continuously transmitted (transmission from CMTS using  Motion Pictures Expert Group (MPEG) transport (continuous transmission); para. 85) to provide synchronization information required by each of the end stations to maintain synchronicity to the hybrid signal (frame includes syncbyte field for synchronizing; para. 96, downstream traffic to each CM: para. 122) in a manner needed to keep alive and remain locked thereto (ranging sequence on first downstream to receive a later change to different downstream (alive); para. 75 and para. 99, listen for messages on previously acquired downstreams or newly specified downstream (alive and locked); para. 111-113).
	Lind does not explicitly disclose the control portion being modulated over a first set of the carriers set aside or reserved for use only in transmitting the control data.
	However, in the same field of endeavor, Lee teaches the control portion (control regions; para. 119 and Fig. 15A) being modulated over a first set of the carriers (downlink transmission using modulation; para. 55-56, control region allocated at frequency; para. 119) set aside or reserved for use only in transmitting the control data (dedicated control regions separated from data region; para. 119 and Fig. 15A, common control signals of common control region transmitted through dedicated control region (common control region and dedicated control region are same region); para. 75).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's Mini-slot Allocation Packet (MAP) messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.
	Regarding claim 8, the combination of Lind and Lee, specifically Lind teaches wirelessly transmitting from the aggregating unit the user data and the control data (medium of point-to-multipoint includes wireless; para. 54).
	Regarding claim 9, the combination of Lind and Lee, specifically Lind teaches non-wirelessly transmitting from the aggregating unit the user data and the control data (medium of point-to-multipoint includes hybrid fiber coaxial (HFC); para. 54).

	Regarding claim 18, Lind teaches a method for transporting data within a hybrid signal to a plurality of devices (CMTS transmits multiple channels to CMs; para. 18, channels at different frequencies; para. 133, control and data transmission; Fig. 4 and para. 96-98 indicating hybrid signal) configured to communicate with an access point over a network (applicable to point-to-multipoint system; para. 54), at least one more of the devices being higher-order devices operable to exchange signals over the network when modulated within a first frequency range (Fig. 2 showing different number of tuners in CMs (e.g. CMs 32, 36), increase capacity over legacy devices includes higher modulation; para. 11-16 and specifying modulation type for downstream; para. 120 indicating higher order devices, channels at different frequencies; para. 133 indicating higher order devices within first frequency range) and at least one or more of the devices (Fig. 2 showing different number of tuners in CM (e.g. CM 34)) being lower-order devices operable to exchange signals over the network when modulated within a second frequency range (CMs receive multiple channels; para. 05 and 53, channels at different frequencies; para. 133, specifying modulation type for downstream; para. 120, not higher modulation; para. 11-16 indicating  lower-order devices within second frequency range), at least a portion of the first frequency range being outside of the second frequency range (channels at different frequencies; para. 133 and Fig. 7), 
	Lind does not explicitly disclose wherein each of the devices is configured to listen for signals being exchanged over the network within a third frequency range, the method comprising: modulating the hybrid signal to transport the data to the devices within no more than the first and second frequency ranges, the first and second frequency ranges being outside of the third frequency range; and modulating the hybrid signal at all times to reserve the third frequency range to support iteratively transporting a resource message to the devices, each iteration of the resource message being processed by each of the device to identify portions of the hybrid signal within the first and second frequency ranges to be selectively processed by one or more of the devices when the corresponding data is intended to be received thereat.
	However, in the same field of endeavor, Lee teaches wherein each of the devices is configured to listen for signals being exchanged over the network within a third frequency range (control region allocated at frequency (third frequency range) and dedicated control regions separated from data region; para. 119 and Fig. 15A, common control signals of common control region transmitted through dedicated control region (common control region and dedicated control region are same region) and common control signals for each user of transmitted through common/dedicated control region; para. 75), the method comprising: modulating the hybrid signal to transport the data to the devices within no more than the first and second frequency ranges (modulated signals received by users; para. 56, control region allocated at frequency and separated from data region; para. 119 and Fig. 15A showing two data regions (first and second frequency ranges)), the first and second frequency ranges being outside of the third frequency range (control region allocated at frequency and separated from data regions; para. 119 and Fig. 15A showing two data regions (first and second frequency ranges) and control region); and modulating the hybrid signal at all times to reserve the third frequency range to support iteratively transporting a resource message to the devices (modulated signals received by users; para. 56, DL MAP includes DCD that is applied to a current MAP; para. 66, dedicated control regions separated from and transmitted concurrently with data region in bandwidth frequency; para. 119 and Fig. 15A showing control over entire time, UE knows when allocated (iteratively transporting) to receive data in data region by information in control region; para. 113), each iteration of the resource message being processed by each of the device (transmitted MAP for data region allocation received by each user (each iteration of resource message); para. 61, UE decodes resource allocation information; para. 91) to identify portions of the hybrid signal within the first and second frequency ranges to be selectively processed by one or more of the devices when the corresponding data is intended to be received thereat (data region allocation is information of data region for transmitting downlink data; para. 112 and Fig. 15A showing different data regions at different frequencies, UE knows when allocated to receive data in data region by information in control region; para. 113).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's Mini-slot Allocation Packet (MAP) messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.
	Regarding claim 20, Lind does not explicitly disclose transmitting the hybrid signal using one or more of frequency domain duplexing (FDD), a time domain duplexing (TDD) and orthogonal frequency-division multiplexing (OFDM).
	However, in the same field of endeavor, Lee teaches transmitting the hybrid signal using one or more of frequency domain duplexing (FDD) (example frame using frequency division duplex (FDD); para. 63), a time domain duplexing (TDD) (example frame using time division duplex (TDD) ; para. 63) and orthogonal frequency-division multiplexing (OFDM) (example frame using orthogonal frequency-division multiplexing (OFDM) ; para. 63).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's Mini-slot Allocation Packet (MAP) messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.

	Regarding claim 23, Lind teaches including listening information as part of the control data (Mini-slot Allocation Packet (MAP) including scheduling information for CMs; para. 139), each of the end stations receiving the listening information (MAP transmitted downstream from CMTS to each CM; para. 139) and processing the listening information to determine when to individually listen to one or more of a second set of the carriers (MAP includes scheduling information for each CM for CM to determine particular time to use particular downstream channel/link for allocated data; para. 139, CMTS modulates data onto channel/carrier signal).
	Lind does not explicitly disclose the second set being used to transmit the user data independently of the control data.
	However, in the same field of endeavor, Lee teaches the second set being used to transmit the user data independently of the control data (dedicated control regions separated from data region in bandwidth frequency; para. 119 and Fig. 15A, data region includes user data; para. 11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's Mini-slot Allocation Packet (MAP) messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.
	Regarding claim 25, Lind teaches when the user data concurrently includes a first portion intended for a first station of the end stations and a second portion intended for a second station of the end stations (CMTS simultaneously transmits downstream on all available channels, CMs receive downstream based on capability; para. 134, Fig. 4 showing different CMs receiving different channels), including instructions with the associated listening information to instruct the first and second stations to listen to the first and second portions (MAP including scheduling information (listening information) for each CM including first and second stations for downstreams that CMs are tuned to; para. 139).
	Lind does not explicitly disclose to concurrently listen to the control portion, the first and second devices concurrently listening to the control portion in order to receive the synchronization information needed to maintain synchronicity.
	However, in the same field of endeavor, Lee teaches to concurrently listen to the control portion (downlink (DL) Mini-slot Allocation Packet (MAP) includes downlink channel descriptor (DCD) that is applied to a current MAP; para. 66, dedicated control regions separated from and transmitted concurrently with data region in bandwidth frequency; para. 119 and Fig. 15A, UE knows when allocated to receive data in data region by information in control region; para. 113) the first and second devices concurrently listening to the control portion in order to receive the synchronization information needed to maintain synchronicity (common control region including synchronization information; para. 116, common control region for each user; para. 61 and para. 75).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's MAP messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.
	Regarding claim 26, Lind teaches when the user data concurrently includes the first and second portions while omitting an additional portion for a third station of the end stations (CM can tune to downstream even when no traffic; para. 118, Fig. 7 showing element 152 on channel 4, element 154 on channels 3 and 4, and element 150 (third station) on channels 1 and 2), excluding instructions from the associated listening information to instruct the third station to listen to the user data (MAP including scheduling information (excluding listening information since no traffic for third station) for each CM including first and second and third stations for downstreams that CMs are tuned to; para. 139).
	Lind does not explicitly disclose while including instructions to instruct the third station to concurrently listen to the control portion to receive the synchronization information needed to maintain synchronicity.
	However, in the same field of endeavor, Lee teaches while including instructions to instruct the third station to concurrently listen to the control portion (DL MAP includes DCD that is applied to a current MAP; para. 66, dedicated control regions separated from and transmitted concurrently with data region in bandwidth frequency; para. 119 and Fig. 15A, UE knows when allocated to receive data in data region by information in control region; para. 113) to receive the synchronization information needed to maintain synchronicity (common control region including synchronization information; para. 116, common control region for each user including third station; para. 61 and para. 75).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's MAP messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.
	Regarding claim 27, Lind does not explicitly disclose each end station continuing to process the synchronization and listening information modulated over the first set regardless of whether the end stations are concurrently listening to any portion of the second set such that the end stations are continuously listening to the control portion while both listening and not listening to the user portion.
	However, in the same field of endeavor, Lee teaches each end station continuing to process the synchronization and listening information modulated over the first set (MAP including scheduling information (listening information) for each CM including first and second and third stations for downstreams that CMs are tuned to; para. 139, dedicated control regions separated from and transmitted concurrently with data region in bandwidth frequency; para. 114 and para. 119 and Fig. 15A, UE knows when allocated to receive data in data region by information in control region; para. 113) regardless of whether the end stations are concurrently listening to any portion of the second set (CM can tune to downstream even when no traffic; para. 118, Fig. 7 showing element 152 on channel 4, element 154 on channels 3 and 4, and element 150 (third station) on channels 1 and 2, MAP including scheduling information (excluding listening information since no traffic for third station) for each CM including first and second and third stations for downstreams that CMs are tuned to; para. 139) such that the end stations are continuously listening to the control portion while both listening and not listening to the user portion (MAP including scheduling information (listening information) for each CM including first and second and third stations for downstreams that CMs are tuned to; para. 139, dedicated control regions separated from and transmitted concurrently with data region in bandwidth frequency; para. 114 and para. 119 and Fig. 15A, UE knows when allocated to receive data in data region by information in control region (listening and not listening to the user portion); para. 113).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's MAP messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.
	Regarding claim 29, Lind teaches the aggregating unit being a cable modem termination system (CMTS) and the end stations being cable modems (CMs) (CMTS 142 and receivers/cable modems A-D 150, 152, 154, 156; Fig. 7 and para. 133), the CMTS including a MAP message as part of the listening information (CMTS transmits MAP including scheduling information (listening information) downstream to each CM; para. 139) the MAP message being continuously transmitted (transmission from CMTS using  MPEG transport (continuous transmission); para. 85) and updated over time to specify a frequency range (CMTS determines scheduling based downstream channels that CM can use, and transmits MAP including scheduling information downstream to each CM and ; para. 139), a time interval (CMTS determines scheduling based on time when CM can use channel, and transmits MAP including scheduling information downstream to each CM and ; para. 139, scheduler uses interval; para. 138) and an address needed for each CM when intended to listen to the user portion (frame collector of CM collects frames/packets received and addressed to the same CM; para. 83 and para. 108).
	Lind does not explicitly disclose the point-to-multipoint network resulting in the hybrid signal originating from the CMTS being commonly received at each CM.
	However, in the same field of endeavor, Lee teaches the point-to-multipoint network resulting in the hybrid signal originating from the CMTS being commonly received at each CM (superframe includes common control region including common control signal for each user and class; para. 75, class includes dedicated control region and data region; para. 76, superframe comprises common control signal and data region (hybrid signal); para. 88).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's MAP messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.

	Regarding claim 30, Lind teaches the devices requiring continuous receipt of the synchronization information to maintain synchronicity to the hybrid signal (frame transported by MPEG transport (continuous transmission/receipt); para. 94, syncbyte included in each frame (maintain synchronicity to signal); para. 96).
	Lind does not explicitly disclose continuously modulating the hybrid signal at all times within the third frequency range to transport synchronization information, the devices continuously listening to the hybrid signal within the third frequency range and discontinuously listening to the hybrid signal within the first and/or second frequency ranges such that each device always listens within the first frequency range to continuously receive the synchronization information and only periodically listens within the first and/or second frequency ranges when the data is intended to be received thereat.
	However, in the same field of endeavor, Lee teaches continuously modulating the hybrid signal at all times within the third frequency range to transport synchronization information (dedicated control regions separated from and transmitted concurrently with data region in bandwidth frequency; para. 114 and para. 119 and Fig. 15A showing continuous control region, control region includes information for time synchronization; para. 116).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's Mini-slot Allocation Packet (MAP) messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind in view of Lee, and further in view of Lindoff et al. (US 2011/0176466 A1) hereinafter Lindoff.
	Regarding claim 19, the combination of Lind and Lee does not explicitly disclose generating the resource message to specify time periods during which one or more interfaces included on each of the devices are to be powered and depowered for purposes of listening to the hybrid signal such that the interfaces are continuously powered within the third frequency range to be available at all times to receive the resource message and such that the interfaces are correspondingly depowered within the first and second frequency ranges except when requiring power to listen to the hybrid signal within the first and/or second frequency ranges.
	However, in the same field of endeavor, Lindoff teaches generating the resource message to specify time periods during which one or more interfaces included on each of the devices are to be powered and depowered for purposes of listening to the hybrid signal (base station generates scheduling information for receiving traffic data for mobile terminals; para. 18-19 and para. 35-36, when data is not scheduled to be received, mobile station turns off radio components; para. 19-20) such that the interfaces are continuously powered within the third frequency range to be available at all times to receive the resource message (radio circuit powered on for portion including control channel data (continuously powered for third range); para. 35) and such that the interfaces are correspondingly depowered within the first and second frequency ranges except when requiring power to listen to the hybrid signal within the first and/or second frequency ranges (when data is not scheduled to be received, mobile station turns off radio components; para. 19-20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lindoff to the modified system of Lind and Lee, where Lind and Lee's modified system along with Lindoff’s micro-sleep functionality (para. 06) reduces power costs by de-activating receiver circuits independent or in addition to existing technologies.

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind in view of Lee, and further in view of Damnjanovic et al. (US 2010/0260081 A1) Damnjanovic.
	Regarding claim 24, the combination of Lind and Lee does not explicitly disclose determining a frequency limitation for each of the end stations, the frequency limitation identifying a maximum frequency the corresponding end station can process; and modulating the user data according to the frequency limitation of each end station such that the user data for each end station is modulated entirely within the second set at a frequency less than the frequency limitation of the end stations intended to be in receipt thereof.
	However, in the same field of endeavor, Damnjanovic teaches determining a frequency limitation for each of the end stations (eNB schedules legacy UEs to use only legacy regions and advanced UEs to use legacy and advanced regions (frequency limitation determined for each end station); para. 33), the frequency limitation identifying a maximum frequency the corresponding end station can process (legacy segment 152 and new / non-legacy / advanced segment 154; para. 36 and Fig. 2); and modulating the user data according to the frequency limitation of each end station such that the user data for each end station is modulated entirely within the second set at a frequency less than the frequency limitation of the end stations intended to be in receipt thereof (data stream modulated; para. 63, eNB schedules legacy UEs to use only legacy regions and advanced UEs to use legacy and advanced regions; para. 33, legacy region frequency less than advanced region frequency; Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Damnjanovic to the modified system of Lind and Lee, where Lind and Lee's modified system along with Damnjanovic's backwards compatibility (para. 31) enables providers to add newer devices with newer capabilities while maintaining services / capabilities used by older equipment.

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind in view of Lee, and further in view of Quigley et al. (US 2004/0259605 A1) hereinafter Quigley.
	Regarding claim 28, the combination of Lind and Lee does not explicitly disclose including powering information with the control data, the power information instructing each end station to continuously power a first interface and to discontinuously power a second interface such that the second interface is continuously depowered while the first interface is powered except when the corresponding end station requires the second interface to be powered in order to listen to the user portion, the first interface being used to process the first set and the second interface being used to process at least a portion of the second set.
	However, in the same field of endeavor, Quigley teaches including powering information with the control data (CMTS transmits control messages including sleep command to cable modem; para. 36 and 78), the power information instructing each end station to continuously power a first interface and to discontinuously power a second interface (CMTS transmits control message to cable modem to enter sleep mode / low power mode (discontinuously power second interface); para. 36, activating low power channel (first interface) when operating at reduced power (instruction to power off second interface is also instruction to power first interface for wake up signal); para. 14, cable modem in sleep state returns from sleep state (discontinuously power second interface) after receiving interrupt (continuously power first interface to receive interrupt); para. 60, after wake up, cable modem processes messages that prompted wake up message (powering second interface to receive message); para. 81, low power mode deactivates downstream components; para. 80, CMTS manages power for all network equipment; para. 31) such that the second interface is continuously depowered while the first interface is powered except when the corresponding end station requires the second interface to be powered in order to listen to the user portion (wake up based on high priority traffic (cable modem interface continuously depowered until required to wake up); para. 78, after wake up, cable modem processes messages that prompted wake up message (powering second interface to receive/listen to message); para. 81), the first interface being used to process the first set (control messages on one interface at a frequency other than data on another interface; para. 36-38) and the second interface being used to process at least a portion of the second set (data on an interface at a frequency other than control messages on another interface; para. 36-38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Quigley to the modified system of Lind and Lee, where Lind and Lee's modified system along with Quigley's power reduction (para. 10) improves customer experience by decreasing power consumption at customer end without introducing significant latency.

Claims 10-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind in view of Lee, further in view of Ben-Eli et al. (US 8,290,077 B1) hereinafter Ben-Eli, and further in view of Damnjanovic.
	Regarding claim 10, Lind teaches a multi-carrier system (system with multiple channels at different frequencies; para. 133) comprising: a plurality of devices (Fig. 2 showing cable modems (CMs) 32, 34, and 36) configured to wirelessly receive a hybrid signal over a network (applicable to wireless point-to-multipoint system; para. 54, CMs receive multiple channels; para. 18, channels at different frequencies; para. 133, control and data transmission; Fig. 4 and para. 96-98 indicating hybrid signal), at least one more of the devices being higher-order devices operable within a first frequency range (Fig. 2 showing different number of tuners in CMs (e.g. CMs 32, 36), increase capacity over legacy devices includes higher modulation; para. 11-16 and specifying modulation type for downstream; para. 120 indicating higher order devices, channels at different frequencies; para. 133 indicating higher order devices within first frequency range) and at least one or more of the devices (Fig. 2 showing different number of tuners in CM (e.g. CM 34)) being lower-order devices operable within a second frequency range (CMs receive multiple channels; para. 05 and 53, channels at different frequencies; para. 133, specifying modulation type for downstream; para. 120, not higher modulation; para. 11-16 indicating  lower-order devices within second frequency range) an access point (cable modem termination system (CMTS) 28; para. 72 and Fig. 2) including: i) a negotiator (CMTS including hardware/software; para. 67) configured to determine modulation orders available to facilitate transport of the hybrid signal over the network (CMTS specifies (determines) modulation type; para. 120, CMTS transmits multiple channels to CMs; para. 18, channels at different frequencies; para. 133); ii) a resource message generator (CMTS including hardware/software; para. 67) configured to iteratively generate a resource message for inclusion within the hybrid signal (CMTS transmitting MAP messages to each CM for scheduling (iteratively generate resource message) data; para. 139), the resource message being sufficient for identifying portions of the hybrid signal to be processed by each device at a corresponding point in time in order to receive user data (MAP messages from CMTS to CM enables CMs to determine downstreams and scheduling flows for CM to receive data; para. 139).
	Lind does not explicitly disclose wherein each of the devices is operable within a third frequency range; and iii) a modulator configured to modulate a first part of the hybrid signal for the resource message and a second part of the hybrid signal for the user data wherein the modulator continuously reserves the first part at all times to iteratively transmit the resource message within the third frequency range such that the user data is excluded from the third frequency at all times and wherein the modulator varies the modulation orders within the second part to independently transmit the user data within the first frequency range and/or the second frequency range; wherein the resource message generator is configured to iteratively generate the resource message on a continuous basis to specify one or more segments of the second part that each of the devices is to listen to in order receive the user data, including: i) specifying in a first iteration of the resource message one or more segments within the first frequency range and outside of the second frequency range for the higher-order devices and one or more segments within the second frequency range for the lower-order devices; ii) specifying in a second iteration of the resource message one or more segments within the second frequency range for at least a portion of the higher-order devices specified one or more segments within the first iteration.
	However, in the same field of endeavor, Lee teaches wherein each of the devices is operable within a third frequency range (dedicated control regions separated from data region; para. 114 and para. 119 and Fig. 15A, common control signals of common control region transmitted through dedicated control region (common control region and dedicated control region are same region) for each user; para. 61 and para. 75); and iii) a modulator (modulation techniques; para. 56, UE 10; Fig. 1 including memory/processor) configured to modulate a first part of the hybrid signal for the resource message and a second part of the hybrid signal for the user data (modulation (modulator) for downlink transmission (first part for resource message and second part for data); para. 55-56; control region separated from and transmitted concurrently with data region in bandwidth frequency (hybrid signal); para. 114 and para. 119 and Fig. 15A, MAP included in control region; para. 61) wherein the modulator continuously reserves the first part at all times to iteratively transmit the resource message within the third frequency range such that the user data is excluded from the third frequency at all times (control region transmits control signals only; para. 59, control region separated from and transmitted concurrently with data region in bandwidth frequency; para. 114 and para. 119 and Fig. 15A) and wherein the modulator varies the modulation orders (modulation techniques; para. 56, channel quality index (CQI) feedback (BS (modulator) uses CQI feedback to determine best modulation order to transmit based on capability and conditions); para. 68) within the second part to independently transmit the user data within the first frequency range and/or the second frequency range (data transmitted in bandwidth frequency including two data regions (two frequency ranges); para. 114 and Fig. 15A); wherein the resource message generator is configured to iteratively generate the resource message on a continuous basis (MAP included in control region; para. 61, UE knows when allocated to receive data in data region by information in control region (iteratively generate); para. 113) to specify one or more segments of the second part that each of the devices is to listen to in order receive the user data (MAP included in control region; para. 61, UE knows when allocated to receive data in data region by information in control region; para. 113), 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's Mini-slot Allocation Packet (MAP) messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.
	Lee does not explicitly disclose including: i) specifying in a first iteration of the resource message one or more segments within the first frequency range and outside of the second frequency range for the higher-order devices and one or more segments within the second frequency range for the lower-order devices; ii) specifying in a second iteration of the resource message one or more segments within the second frequency range for at least a portion of the higher-order devices specified one or more segments within the first iteration
	However, in the same field of endeavor Ben-Eli teaches including: i) specifying in a first iteration of the resource message (BS supplies allocation to UE via signaling; Col. 8 lines 49-64, BS selects constellation for each time slot (first iteration); Col. 11 lines 1-3) one or more segments within the first frequency range and outside of the second frequency range for the higher-order devices (some terminals support high-order modulation while others do not; Col. 7 lines 6-14; particular modulation used on a particular carrier; Col. 8 lines 49-64) and one or more segments within the second frequency range for the lower-order devices (some terminals do not support high-order modulation while others support; Col. 7 lines 6-14; particular modulation used on a particular carrier; Col. 8 lines 49-64);
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Ben-Eli to the modified system of Lind and Lee, where Lind and Lee’s modified system along with Ben-Eli’s support for simultaneous communication with multiple terminals using high-order modulation (Col. 6 lines 11-16, Col. 10 lines 48-63, Col. 13 lines 41-44) improves robustness by selecting an appropriate modulation based on a combination of condition.
	Ben-Eli does not explicitly disclose ii) specifying in a second iteration of the resource message one or more segments within the second frequency range for at least a portion of the higher-order devices specified one or more segments within the first iteration.
	However, in the same field of endeavor, Damnjanovic teaches ii) specifying in a second iteration of the resource message (DL control includes semi-static (second iteration) scheduled resources; para. 33-35) one or more segments within the second frequency range for at least a portion of the higher-order devices specified one or more segments within the first iteration (transmitting downlink on legacy and advanced frequency band; para. 12, reception of advanced frequency band by advanced terminal that receives the transmission at legacy frequency band; Fig. 2 and para. 42).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Damnjanovic to the modified system of Lind, Lee, and Ben-Eli, where Lind, Lee, and Ben-Eli’s modified system along with Damnjanovic’s backwards compatibility (para. 31) enables providers to add newer devices with newer capabilities while maintaining services / capabilities used by older equipment.
	Regarding claim 11, Lind does not explicitly disclose wherein the modulator is configured to simultaneously and concurrently transmit each iteration of the resource message with the user data, each of the devices correspondingly processes each iteration of the resource message to determine one or more segments of the hybrid signal to listen to in order to receive the user data intended to be transmitted thereto.
	However, in the same field of endeavor, Lee teaches wherein the modulator is configured to simultaneously and concurrently transmit each iteration of the resource message with the user data (modulation (modulator) for downlink transmission; para. 55-56; control region separated from and transmitted concurrently with data region in bandwidth frequency; para. 114 and para. 119 and Fig. 15A, MAP included in control region; para. 61), each of the devices correspondingly processes each iteration of the resource message to determine one or more segments of the hybrid signal to listen to in order to receive the user data intended to be transmitted thereto (DL MAP includes DCD that is applied to a current MAP; para. 66, dedicated control regions separated from and transmitted concurrently with data region in bandwidth frequency; para. 119 and Fig. 15A, UE knows when allocated to receive data in data region by information in control region; para. 113, common control region for each user; para. 61 and para. 75, common control signals of common control region transmitted through dedicated control region (common control region and dedicated control region are same region); para. 75).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's Mini-slot Allocation Packet (MAP) messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.
	Regarding claim 13, Lind does not explicitly disclose wherein: the resource message generator transmits the first iteration of the resource message at a first instance to identify portions of the hybrid signal to be processed by each of the devices in order to receive the user data at a second instance occurring after the first instance; and the resource message generator transmits the second iteration of the resource message at the second instance to identify portions of the hybrid signal to be processed by each of the devices in order to receive the user data at a third instance occurring after the second instance.
	However, in the same field of endeavor, Lee teaches wherein: the resource message generator transmits the first iteration of the resource message at a first instance to identify portions of the hybrid signal to be processed by each of the devices (control region prior to application time period of feedback information 1 (first instance) including data region allocation information 3 allocating data region; Fig. 9, UE knows when allocated to receive data in data region by information in control region; para. 113, common control region for each user; para. 61 and para. 75, common control signals of common control region transmitted through dedicated control region (common control region and dedicated control region are same region); para. 75) in order to receive the user data at a second instance occurring after the first instance (control region in first instance including data region allocation information 3 allocation data region; Fig. 9

    PNG
    media_image1.png
    413
    628
    media_image1.png
    Greyscale
); and the resource message generator transmits the second iteration of the resource message at the second instance to identify portions of the hybrid signal to be processed by each of the devices (control region prior to application time period of feedback information 2 (second instance) including data region allocation information allocating data region; Fig. 9, UE knows when allocated to receive data in data region by information in control region; para. 113, common control region for each user; para. 61 and para. 75, common control signals of common control region transmitted through dedicated control region (common control region and dedicated control region are same region); para. 75) in order to receive the user data at a third instance occurring after the second instance (control region in second instance including data region allocation information for data region after second instance; Fig. 9

    PNG
    media_image1.png
    413
    628
    media_image1.png
    Greyscale
).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's Mini-slot Allocation Packet (MAP) messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind in view of Lee, further in view of Ben-Eli, further in view of Damnjanovic, and further in view of Doppler et al. (US 2008/0320354 A1) hereinafter Doppler.
	Regarding claim 14, Lind teaches wherein the negotiator is configured to: receive an error message communicated from a first device of the devices (CMTS receives acknowledgement that a frame has not been received or missing from frame collector in CM; para. 85), the first device being one of the higher order devices (CM 36 having multiple tuners and frame collector; Fig. 3).
	The combination of Lind, Lee, Ben-Eli, and Damnjanovic does not explicitly disclose the error message indicating an inability of the first device during the first instance to process the user data transmitted within a segment of the first frequency range; instruct the resource message generator to identify a different segment within the second frequency range for the first end station to process during the third instance; and instruct the modulator to re-transmit the user data of the first device transmitted during the first instance over the different segment during the third instance. 
	However, in the same field of endeavor, Doppler teaches the error message indicating an inability of the first device during the first instance to process the user data transmitted within a segment of the first frequency range (node transmits data in a first frequency to a terminal using automatic repeat request (ARQ); para. 77-78, negative acknowledgement (NAK) of ARQ indicating data not successfully received; para. 47); instruct the resource message generator to identify a different segment within the second frequency range for the first end station to process during the third instance (reassign data from first frequency to second frequency and continue to transmit (instruct generator to identify different segment); para. 79, message from node to terminal to switch between bands; para. 68); and instruct the modulator to re-transmit the user data of the first device transmitted during the first instance over the different segment during the third instance (reassign data from first frequency to second frequency and continue to transmit (third instance); para. 79).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Doppler to the modified system of Lind, Lee, Ben-Eli, and Damnjanovic, where Lind, Lee, Ben-Eli, and Damnjanovic's modified system along with Doppler’s switching based on condition (para. 11-13) enables continued data transmission by switching between frequencies based on conditions.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind in view of Lee, further in view of Ben-Eli, further in view of Damnjanovic, and further in view of Lindoff.
	Regarding claim 15, Lind teaches wherein the resource message generator is configured to generate the resource message to specify time periods during which one or more interfaces included on each of the devices are to be powered or enabled for purposes of listening to the signal (CMTS transmitting MAP messages to each CM for scheduling data (resource message to listen and thus, interface(s) to be powered and enabled to listen); para. 139, CMs 32, 34, and 36 including interfaces 50, 52, and 54; para. 72-73 and Fig. 2).
	The combination of Lind, Lee, Ben-Eli, and Damnjanovic does not explicitly disclose the interfaces otherwise being powered off and correspondingly prevented from listening to the signal.
	However, in the same field of endeavor, Lindoff teaches the interfaces otherwise being powered off and correspondingly prevented from listening to the signal (when data is not scheduled to be received, mobile station turns off radio components; para. 19-20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lindoff to the modified system of Lind, Lee, Ben-Eli, and Damnjanovic, where Lind, Lee, Ben-Eli, and Damnjanovic's modified system along with Lindoff’s micro-sleep functionality (para. 06) reduces power costs by de-activating receiver circuits independent or in addition to existing technologies.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind in view of Lee, further in view of Ben-Eli, further in view of Damnjanovic, further in view of Lindoff, and further in view of Quigley.
	Regarding claim 16, Lind teaches wherein the resource message generator (CMTS including hardware/software; para. 67) is configured to: specify the time periods during the first iteration (downstream channels based on quality of service (QoS) (time periods) to meet needs of service while utilizing CM’s capability to the fullest; para. 126, CMTS schedules time of release of frames (first iteration); para. 140) to include powering of at least a first interface of the one or more interfaces included on the higher-order devices (CMTS transmitting MAP messages to each CM for scheduling data; para. 139, Fig. 3 showing CMs 32 and 36 having additional interfaces (higher-order devices), advanced CMs (first interface) backwards compatible and receives (powering interface) three channels simultaneously; para. 101), specify the time periods during the second iteration (downstream channels based on QoS (time periods) to meet needs of service while utilizing CM’s capability to the fullest; para. 126, CMTS generates release signals at appropriate times (second iteration); para. 141) to include powering of at least a second interface of the one or more interfaces included on the portion of the higher-order devices (CMTS transmitting MAP messages to each CM for scheduling data; para. 139, advanced CMs include additional tuners, three tuners in CM 32; para. 73, advanced CMs backwards compatible (second interface) and receives (powering interface) three channels simultaneously; para. 101), each second interface being included on each of the higher-order devices to process the hybrid signal within the second frequency range (CMTS transmits downstream data to each CM; para. 117, CMs receive multiple channels; para. 05 and 53, channels at different frequencies; para. 133, advanced CMs backwards compatible (second interface) and receives (to process) three channels simultaneously; para. 101);
	Lind does not explicitly disclose each first interface being included on each of the higher-order devices to process the hybrid signal within the first frequency range and outside of the second and third frequency ranges; specify the time periods during the second iteration to include de-powering or disabling of the first interface for each of the portion of the higher-order devices such that each first interface is either off or otherwise unable to process the hybrid signal during the corresponding time periods; and specify the time periods during the second iteration to include powering of at least a third interface of the one or more interfaces included on the portion of the higher-order devices, each third interface being included on each of the higher-order devices to process the hybrid signal within the third frequency range.
	However, in the same field of endeavor, Lee teaches specify the time periods (DL-MAP includes a configuration variation count (time period); para. 66) during the second iteration (DL-MAP includes downlink channel descriptor (DCD) periodically transmitted (second iteration); para. 66) to include powering of at least a third interface of the one or more interfaces included on the portion of the higher-order devices (DCD describes downlink burst profile applied to a current MAP (powering third interface to receive MAP); para. 66, dedicated control regions separated from data region (third interface); para. 114 and para. 119 and Fig. 15A, common control signals of common control region transmitted through dedicated control region for each user including higher-order devices; para. 61 and para. 75), each third interface being included on each of the higher-order devices to process the hybrid signal within the third frequency range (common control signals of common control region transmitted through dedicated control region for MAP for each user (to process) including higher-order devices; para. 61 and para. 75, dedicated control regions (third frequency range) separated from data region; para. 114 and para. 119 and Fig. 15A).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Lee to the system of Lind, where Lind's Mini-slot Allocation Packet (MAP) messaging for scheduling/allocation (para. 107 and para. 139 and para. 152-153) along with Lee's reducing MAP header (para. 08 and para. 26) improves resource availability by reducing system overhead.
	The combination of Lind, Lee, and Ben-Eli does not explicitly disclose each first interface being included on each of the higher-order devices to process the hybrid signal within the first frequency range and outside of the second and third frequency ranges; specify the time periods during the second iteration to include de-powering or disabling of the first interface for each of the portion of the higher-order devices such that each first interface is either off or otherwise unable to process the hybrid signal during the corresponding time periods.
	However, in the same field of endeavor, Damnjanovic teaches each first interface being included on each of the higher-order devices (legacy devices incapable of utilizing advanced band; para. 31 and para. 42, multicarrier system includes carriers with both legacy and advanced bandwidth segments (higher-order devices); para. 80-81) to process the hybrid signal within the first frequency range (second carrier using advanced bandwidth segments; para. 80) and outside of the second (third carrier only legacy bandwidth segment; para. 80) and third frequency ranges (control region separated from data region; para. 49).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Damnjanovic to the modified system of Lind, Lee, and Ben-Eli, where Lind, Lee, and Ben-Eli’s modified system along with Damnjanovic’s backwards compatibility (para. 31) enables providers to add newer devices with newer capabilities while maintaining services / capabilities used by older equipment.
	The combination of Lind, Lee, Ben-Eli, Damnjanovic, and Lindoff does not explicitly disclose specify the time periods during the second iteration to include de-powering or disabling of the first interface for each of the portion of the higher-order devices such that each first interface is either off or otherwise unable to process the hybrid signal during the corresponding time periods.
	However, in the same field of endeavor, Quigley teaches specify the time periods during the second iteration to include de-powering or disabling of the first interface for each of the portion of the higher-order devices (disabling high power channel of cable modem; para. 12, disabling demodulation circuits (first interface) of cable modem; para. 32, CMTS transmits control message to cable modem to sleep and returns to full power at end of predetermined interval (time periods) when peripheral (first interface) of cable modem is inactive (second iteration); para. 36, monitoring interface activity of cable modem; para. 73 and para. 75) such that each first interface is either off or otherwise unable to process the hybrid signal during the corresponding time periods (disabling demodulation circuits of cable modem; para. 32, cable modem not engaged in communication until sleep time elapses; para. 14 and 78).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Quigley to the modified system of Lind, Lee, Ben-Eli, Damnjanovic, and Lindoff, where Lind, Lee, Ben-Eli, Damnjanovic, and Lindoff’s modified system along with Quigley power reduction (para. 10) improves customer experience by decreasing power consumption at customer end without introducing significant latency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Needham et al. (US 5,764,699 A) discloses a method and apparatus for providing adaptive modulation in a radio communication system.
	Chen et al. (US 2002/0181423 A1) discloses a method and apparatus for channel management for point-to-multipoint services in a communication system.
	Luo et al. (US 2011/0280201 A1) discloses a system, apparatus and method for control channel configuration in wireless communication systems.
	Kwak et al. (US 2010/0255851 A1) discloses a method of mapping physical resource to logical resource in wireless communication system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413